 




November 4, 2020
Eugene Bredow
[Address on File]


Re: Extension of Employment Agreement
Dear Gene:
    This letter confirms our agreement that the Amended and Restated Employment
Agreement dated November 4, 2015 (the “Agreement”) between NVR, Inc. and you
will be extended, pursuant to Sections 2 and 8.3 of the Agreement, through
December 31, 2025, with no other changes made to the Agreement. Kindly sign
below to confirm your agreement to this extension.
Sincerely,
/s/ Gary Brown                
Gary Brown
Senior Vice President, Human Resources






Agreed and accepted:


/s/ Eugene J. Bredow            
Eugene J. Bredow
Dated: November 4, 2020        














    

